Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 18, 2009                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
  136298 (109)(111)                                                                                     Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway,
                                                                                                                          Justices


  GARY HENRY and ALL OTHERS
  SIMILARLY SITUATED,
       Plaintiff-Appellee,
                                                                     SC: 136298
  v                                                                  COA: 266433
                                                                     Saginaw CC: 03-047775-NZ
  DOW CHEMICAL COMPANY,
        Defendant-Appellant.
  _________________________________________


               On order of the Chief Justice, motions for the temporary admission to
  practice of Christopher Landau and Teresa A. Woody are considered and they are
  GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 18, 2009                   _________________________________________
                                                                                Clerk